MEMORANDUM ***
Pedro Ochoa Virgin, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s denial of his application for cancellation of removal. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We dismiss in part and deny in part the petition for review.
We lack jurisdiction to consider Ochoa Virgin’s contentions challenging the denial of his application for cancellation of removal, because the petition for review is untimely as to the BIA’s order denying cancellation. See Martinez-Serrano v. INS, 94 F.3d 1256, 1257-58 (9th Cir.1996) (finding statutory time limit both mandatory and jurisdictional).
Although the petition for review is timely as to the BIA’s order denying Ochoa Virgin’s motion for reconsideration, we do *886not consider this issue because Ochoa Virgin does not challenge it on appeal. See id. at 1259-60.
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.